2021 IL App (1st) 210032

                                                                                 SIXTH DIVISION
                                                                                  December 3, 2021

                                        IN THE
                              APPELLATE COURT OF ILLINOIS
                                    FIRST DISTRICT

No. 1-21-0032

PATTIE A. HARDING,                                )
                                                  )                   Appeal from the
       Plaintiff-Appellee,                        )                   Circuit Court of
                                                  )                   Cook County.
v.                                                )
                                                  )
CORDIS CORPORATION, a Florida Corporation;        )
JOHNSON & JOHNSON, a New Jersey Corporation;      )                   No. 17 L 8306
CONFLUENT MEDICAL TECHNOLOGIES, INC., a           )
Delaware Corporation; and GAIL SUSAN SMITH, M.D., )
                                                  )
       Defendants,                                )                   The Honorable
                                                  )                   Gerald Cleary,
(Confluent Medical Technologies, Inc., Defendant- )                   Judge Presiding.
Appellant).                                       )


JUSTICE MIKVA delivered the judgment of the court, with opinion.
Presiding Justice Pierce and Justice Oden Johnson concurred in the judgment and opinion.


                                             OPINION

¶1     The question before us is whether a defendant who manufactures a custom component of

a medical device that is alleged to have caused injury to an Illinois resident has sufficient minimum

contacts with this state to subject itself to the jurisdiction of our courts. This defendant knew the

medical device was sold in the United States but not which specific states it was sold in. The

defendant also sold other similar products directly to Illinois. We hold that our courts do have

jurisdiction over this defendant for the reasons outlined in this opinion.
No. 1-21-0032


¶2      The plaintiff, Pattie A. Harding, brought a suit against several defendants, including

Confluent Medical Technologies, Inc. (Confluent), after suffering injuries due to what she alleged

was a defective medical device manufactured, sold, and implanted by the defendants. Confluent

moved, unsuccessfully, to dismiss the claims against it for a lack of personal jurisdiction.

Confluent now appeals, arguing that it lacks the requisite minimum contacts with Illinois for the

State to exercise personal jurisdiction over it. For the following reasons, we affirm.

¶3                                       I. BACKGROUND

¶4      Ms. Harding alleged in her complaint that in June 2010 she suffered personal injuries as a

direct and proximate result of a defective inferior vena cava (IVC) filter. According to the

complaint, an IVC filter is a medical device “designed to filter or ‘catch’ blood clots that travel

from the extremities to the heart and lungs.” Computerized tomography scans performed in

December 2015 and February 2016 revealed that “tines” of the IVC filter had perforated the wall

of Ms. Harding’s inferior vena cava, that the filter had migrated and fractured, and that a piece of

the filter was lodged in Ms. Harding’s heart.

¶5      Ms. Harding alleged that Confluent was incorporated in Delaware and headquartered in

California. She further alleged that Confluent was an affiliate of Cordis Corporation (Cordis) and

was involved in the manufacture and design of the IVC filters. Ms. Harding alleged that “Confluent

ha[d] conducted business and derived substantial revenue from within the State of Illinois, from

including, but not limited to, its business activities related to [the] IVC filters.”

¶6      Ms. Harding also alleged that Confluent and Cordis:

        “were engaged in the business of researching, developing, designing, setting specifications

        for, licensing, manufacturing, preparing, compounding, assembling, processing, selling,

        distributing, marketing, and/or introducing into interstate commerce and into the State of


                                                  -2-
No. 1-21-0032


        Illinois, either directly or indirectly through third parties or related entities, the Cordis IVC

        filters—specifically, the OptEase filter—to be implanted in patients throughout the United

        States, including Illinois, and including the Cordis IVC filters implanted in [Ms. Harding],

        and derived substantial income from doing business in Illinois.”

¶7      Ms. Harding also states in her brief that “[t]he OptEase IVC filter medical device was

comprised of the nitinol filter manufactured by Confluent, the delivery system, instructions for

use, and other labeling materials,” suggesting that the nitinol filter custom manufactured by

Confluent for Cordis was the significant component of Cordis’s OptEase filter. Confluent did not

refute this characterization of its product.

¶8      Ms. Harding’s claims against Confluent and Cordis included strict products liability based

on a product defect, an inadequate warning, and a manufacturing defect; negligence; negligent

misrepresentation; fraudulent misrepresentation; fraudulent concealment; and breaches of both

express warranty and implied warranty of merchantability. She asked for general noneconomic

damages for past and future pain and suffering, emotional distress, and loss of enjoyment of life,

plus special economic damages for past and future medical expenses, disgorgement of profits,

restitution, statutory damages, costs, and pre- and post-judgment interest.

¶9      Confluent moved to dismiss Ms. Harding’s complaint under sections 2-301 and 2-619 of

the Code of Civil Procedure (Code) (735 ILCS 5/2-301, 2-619 (West 2018)). It argued that Ms.

Harding had failed to allege any facts that would allow the circuit court to exercise personal

jurisdiction over it. Confluent stated that it “did not design, manufacture, market, sell or distribute

any portion of the OptEase IVC filter at issue in this case in Illinois” and that Ms. Harding therefore

could not show that Confluent “purposefully directed its activities at Illinois” or that the claims

against Confluent “arose out of or relate[d] to Confluent’s contacts with Illinois.”


                                                  -3-
No. 1-21-0032


¶ 10    Confluent explained that, although it did manufacture nitinol component parts used in

Cordis’s OptEase filter, “using the manufacturing processes from Cordis and based on the design

and specifications from Cordis,” it did so in California until 2010 and thereafter in Costa Rica.

According to Confluent, it “sells the component parts directly to Cordis and ships them to Juarez,

Mexico.” Confluent maintained that it did not sell, distribute, or manufacture nitinol components

for IVC filters in Illinois; it did not know where Cordis marketed or sold its IVC filters; it

maintained no offices, agencies, places of business, post office boxes, or telephone listings in

Illinois; it did not have any interest in any property in Illinois; it did not pay taxes or have

employees or agents who resided in Illinois; and it did not engage in the direct solicitation of

business or directly advertise any goods or services in Illinois. Confluent acknowledged that it did

“sell a very small amount of its products in Illinois” but insisted both that “none of th[o]se products

[were] related to the IVC filters at issue in this litigation” and that sales of those products in Illinois

represented only a de minimis amount (less than 0.05%) of its total sales.

¶ 11    Confluent attached to its motion the affidavit of its plant controller Jorge Kau, who attested

to all of the above factual information. The only discrepancy between the facts as presented in

Confluent’s motion and Mr. Kau’s affidavit was that Mr. Kau said that Confluent’s nitinol-product

sales in Illinois made up 0.5% of its total sales, rather than 0.05%.

¶ 12    During a September 24, 2019, hearing in the circuit court, the parties discussed Confluent’s

proposed stipulation that, during the time Confluent had manufactured the nitinol component for

use in Cordis’s OptEase filters, it “was generally aware that Cordis was selling the IVC filters in

the United States” but “was not aware of the specific states into which Cordis sold its IVC filters,

including whether Cordis sold its IVC filters in Illinois.” At oral argument in this court there

appeared to be some dispute about whether this had formally been stipulated to. Having reviewed


                                                   -4-
No. 1-21-0032


the complete transcript of the hearing, it appears to us that Ms. Harding’s counsel in fact agreed to

this statement. The stipulation further stated that Confluent manufactured its component parts in

California and shipped them to Juarez and that, “[f]rom there, any decision on the ultimate

destination of the IVC filters was Cordis’[s].” The parties agreed that Confluent had “never had

control over the ultimate destinations of the IVC filters.”

¶ 13   In her response to the motion to dismiss, Ms. Harding insisted that she had established a

prima facie basis for the court to exercise jurisdiction over Confluent. Ms. Harding relied on the

following specific facts: (1) her OptEase filter was implanted in an Illinois hospital, (2) the filter

incorporated a component part that was manufactured by Confluent, (3) though Confluent did not

specifically know that Cordis sold IVC filters in Illinois, it did know that Cordis sold them

generally in the United States, and (4) throughout the time relevant to her cause of action,

Confluent “systematically and consistently engaged in the business of selling nitinol products to

companies located in Illinois.” In support of her motion, Ms. Harding attached portions of her

medical records.

¶ 14   Ms. Harding also attached interrogatory responses from Confluent stating that its gross

sales of raw nitinol materials and nitinol components shipped to Illinois were $415,146 in 2009;

$469,531 in 2010; $276,658 in 2011; $61,261 in 2012; $143,735 in 2013; $263,510 in 2014;

$132,606 in 2015; $226,047 in 2016, and $101,109 in 2018. Confluent also explained that it did

not know how all of its Illinois customers used the nitinol once it was shipped, so it could not say

exactly what percentage was used for medical devices. Confluent was aware, however, that at least

two of its Illinois customers used Confluent’s raw nitinol materials or nitinol components for

medical devices and that “[s]ales to those customers accounted for approximately 59% of

Confluent’s gross sales of raw nitinol materials and/or nitinol components shipped to Illinois


                                                -5-
No. 1-21-0032


between 2011 and 2017.”

¶ 15   In support of its motion to dismiss, Confluent attached two affidavits of Tom Duerig, its

founder and chief technology officer. In the first affidavit, Mr. Duerig stated that, in March 2009,

Confluent, which was then called NDCI, agreed to supply Cordis with the nitinol components for

its IVC filters. According to Mr. Duerig, Confluent was bound by Cordis’s specifications for the

component parts for the IVC filters. Mr. Duerig also attested that he never received “any

information as to where the IVC filters were sold, including whether they were sold in Illinois.”

¶ 16   In the second affidavit, Mr. Duerig stated that he served on Cordis’s management board

for a time while he was employed there but “d[id] not recall being informed or made aware of the

particular states or countries in which the Cordis IVC filters were sold, although [he] was generally

aware that the Cordis IVC filters were sold in the United States and Europe.” Mr. Duerig further

maintained that at the present time, in his role as president of Confluent, he still did not

“specifically know where the Cordis IVC filters [were] ultimately marketed, distributed, or sold.”

¶ 17   The circuit court denied Confluent’s motion to dismiss. In its written order, the court

largely relied on our supreme court’s decision in Russell v. SNFA, 2013 IL 113909. Comparing

the business relationship in Russell to the one between Confluent and Cordis, the circuit court

found that Cordis acted as a distributor for the nitinol components manufactured by Confluent.

The court also found that Confluent benefited from the “laws, infrastructure, and business climate”

of Illinois because, in addition to manufacturing nitinol component parts for Cordis, Confluent

also “sold nitinol products to Illinois customers that amounted to 59% of its gross sales of nitinol

products between 2011 and 2017.”

¶ 18   The circuit court found that “Confluent purposefully directed its activities at the State of

Illinois and the cause of action arose out of or relates to Confluent’s contacts with the state of


                                                -6-
No. 1-21-0032


Illinois.” The circuit court concluded that Cordis was the distributor for Confluent, Confluent knew

its products were being sold in Illinois, and it was reasonable to require Confluent to defend itself

in Illinois.

¶ 19                                     II. JURISDICTION

¶ 20    The circuit court denied Confluent’s motion to dismiss on December 14, 2020, and

Confluent timely filed a petition for leave to appeal to this court on January 13, 2021. We granted

that petition on February 24, 2021. Accordingly, we have jurisdiction pursuant to Illinois Supreme

Court Rule 306(a)(3) (eff. Oct. 1, 2020), governing permissive appeals from the circuit court’s

denial of a motion to dismiss on grounds that the circuit court lacks personal jurisdiction.

¶ 21                                      III. ANALYSIS

¶ 22    Section 2-209 of the Code, also referred to as the Illinois long-arm statute, enumerates

certain acts that will allow Illinois courts to exercise personal jurisdiction over a nonresident

defendant. 735 ILCS 5/2-209 (West 2020). As relevant here, subsection (c) of the statute also

permits the exercise of personal jurisdiction over a nonresident defendant “on any other basis now

or hereafter permitted by the Illinois Constitution and the Constitution of the United States.” Id.

§ 2-209(c). “When subsection (c) is invoked, we assess whether the nonresident defendant[’s]

contacts with Illinois suffice to satisfy both federal and Illinois due process.” Rios v. Bayer Corp.,

2020 IL 125020, ¶ 17. Confluent does not argue that the Illinois Constitution requires any greater

restraints on the exercise of jurisdiction than the federal constitution, so we need only consider

federal constitutional principles. Id.

¶ 23    Ms. Harding, as the plaintiff, had the burden to “establish a prima facie basis for exercising

personal jurisdiction over a nonresident defendant.” Id. ¶ 16. “A plaintiff’s prima facie case may

be rebutted where a defendant presents uncontradicted evidence that defeats jurisdiction.” Sabados


                                                -7-
No. 1-21-0032


v. Planned Parenthood of Greater Indiana, 378 Ill. App. 3d 243, 246 (2007). Where, as here, the

circuit court found that the plaintiff met that burden “solely based upon documentary evidence,

review is conducted de novo.” Id. And in this case, we find that Ms. Harding established that

Confluent had sufficient minimum contacts to allow Illinois to exercise personal jurisdiction over

it and that Confluent has failed to present any uncontradicted evidence rebutting that conclusion.

¶ 24                                  A. Minimum Contacts

¶ 25   The threshold issue in a personal jurisdiction challenge in Illinois is “the ‘minimum

contacts’ test.” Russell, 2013 IL 113909, ¶ 36. The contacts necessary to satisfy this test will

depend on whether general or specific personal jurisdiction is being asserted. Id. General

jurisdiction exists where a corporate defendant “has engaged in continuous and substantial

business activity within the forum.” Id. Specific jurisdiction, which is what Ms. Harding has

alleged exists here, requires a showing that (1) “the defendant purposefully directed its activities

at the forum state” and (2) “the cause of action arose out of or relates to the defendant’s contacts

with the forum state.” Id. ¶ 40.

¶ 26   One avenue to specific jurisdiction is the “stream-of-commerce theory,” first recognized

by the United States Supreme Court in World-Wide Volkswagen Corp. v. Woodsen, 444 U.S. 286

(1980). In that case, the Supreme Court held that “[a] forum State does not exceed its powers under

the Due Process Clause if it asserts personal jurisdiction over a corporation that delivers its

products into the stream of commerce with the expectation that they will be purchased by

consumers in the forum State.” Id. at 297-98. The parties agree that the relevant inquiry in this

case is whether the stream-of-commerce theory applies.

¶ 27   Our supreme court in Russell, after tracing the history of this theory in the United States

Supreme Court, offered the following three observations: (1) the United States Supreme Court


                                               -8-
No. 1-21-0032


“unanimously endorsed the continued validity of the stream-of-commerce theory from World-

Wide Volkswagen to establish specific personal jurisdiction,” but did not settle precisely how that

theory would be applied; (2) according to a “clear majority of the Court,” “specific jurisdiction

should not be exercised based on a single sale in a forum, even when a manufacturer or producer

‘knows or reasonably should know that its products are distributed through a nationwide

distribution system that might lead to those products being sold’ ” in the forum state; and (3) only

a minority of the United States Supreme Court “believes that a broader stream-of-commerce theory

should be applied to adapt to modern globalized commerce.” (Emphases in original.) Russell, 2013

IL 113909, ¶¶ 67-69.

¶ 28    With these concepts in mind, our supreme court in Russell found that Illinois courts had

personal jurisdiction over a nonresident defendant based on the stream-of-commerce theory. The

facts present in Russell, which are very similar to the facts in this case, demonstrated to our

supreme court, to an extent sufficient to satisfy any due process concerns, that the defendant

purposefully directed its activities to Illinois and the plaintiff’s claim arose out of those activities.

¶ 29    SNFA, the nonresident defendant in Russell, was a French corporation that custom

manufactured bearings for the aerospace industry and tail-rotor bearings for helicopters made by

the Italian manufacturer, Agusta. Those helicopters were then distributed internationally by

Agusta’s American subsidiary, AAC. Id. ¶¶ 10-12. The evidence in that case showed that the

nonresident defendant did not have specific direct knowledge that the finished products were being

sold in Illinois. Id. ¶¶ 13, 19. Our supreme court nevertheless found that the defendant had

purposefully availed itself of the privileges of conducting activities in Illinois and thereby directed

its activities to this state. Id. ¶ 80.

¶ 30    The court first determined that Agusta and AAC “effectively operated as an American


                                                  -9-
No. 1-21-0032


distributor” for SNFA’s custom bearings. Id. ¶ 72. SNFA custom manufactured bearings

specifically for Agusta, which were then incorporated into helicopters that were sold

internationally. Our supreme court emphasized that “the sole market for [the] defendant’s bearings

of this type would be Agusta or an owner of an Agusta helicopter that needed to replace those

bearings” and “the only way that [the] defendant’s product *** would ever reach the final

consumer, including consumers in the United States and Illinois, was through Agusta and its

American distributor AAC.” (Emphases in original.) Id. ¶ 73.

¶ 31   In addition to selling custom-made helicopter tail bearings to Agusta, SNFA manufactured

and sold different bearings for airplanes and fixed-wing aircraft to several other companies,

including Hamilton Sundstrand, it maintained a business relationship with that company in

Rockford, Illinois, and one of its employees had made three trips to the Rockford location, at least

one of which was an attempt to solicit more business. Id. ¶¶ 14-15, 80. This was, our supreme

court found, “additional ‘purposefully directed conduct’ ” or the “ ‘something more’ ” required

under even a narrow reading of the stream-of-commerce theory. Id. ¶ 80.

¶ 32   Our supreme court also found that this additional, purposefully directed conduct was

sufficiently related to the plaintiff’s claim in Russell, such that it should be considered part of the

defendant’s necessary minimum contacts with the state. As the Russell court noted, “several courts

ha[d] determined that the applicable standard” for whether a plaintiff’s claims arise from or relate

to the defendant’s contacts with the forum “is lenient or flexible.” Id. ¶ 83. The court thus rejected

SNFA’s “proposed distinction between subcategories of its primary product, custom-made

aerospace bearings” as “too restrictive and narrow.” Id. ¶ 84. Instead, the court considered the

totality of the contacts with Illinois that were related to SNFA’s “general product line of custom-

made bearings.” Id.


                                                - 10 -
No. 1-21-0032


¶ 33   As noted above, in our view, the jurisdictional issue here is very similar to the one before

our supreme court in Russell. As in Russell, Confluent has what is effectively a distributor

relationship with Cordis. Confluent custom manufactures the nitinol component parts for the IVC

filter at issue specifically for Cordis, based on a design and specifications supplied by Cordis.

Cordis, in turn, incorporates Confluent’s component parts into the OptEase filter. Confluent knew

that the OptEase filters would be sold throughout the United States. The sole market for

Confluent’s nitinol components for the OptEase filters was through Cordis’s nationwide sales and

the only way Confluent’s custom-made nitinol components for the OptEase filters would ever

reach the final consumer in Illinois, or anywhere else, was through Cordis.

¶ 34   Confluent argues that this case is different than Russell and that there is no distributor

relationship because it only sold component parts to Cordis, whereas the defendant in Russell also

sold replacement parts, through the helicopter manufacturer, to the customers who had purchased

helicopters. We agree with Ms. Harding that this is not a meaningful distinction. As in Russell,

Confluent made a custom-designed component part that was an integral and inseparable part of a

finished product that could only reach the consumers through another company—here Cordis—

and that meant that Cordis was in effect a distributor for Confluent in terms of placing its product

into the stream of commerce.

¶ 35   We reject Confluent’s hyperbolic concern that calling Cordis a distributor means that “any

manufacturer would become the distributor for any number of component part suppliers.” There

is an important distinction, one that the circuit court recognized here and that our supreme court

recognized in Russell, between the sale of standardized component parts having many useful

applications, such as ordinary nuts and bolts, and the purposeful availment by the manufacturer of

a highly specialized component part of a distributor’s exclusive network of nationwide marketing


                                               - 11 -
No. 1-21-0032


and sales. Here, Confluent manufactured a nitinol filter that could only enter the stream of

commerce through the marketing efforts of Cordis.

¶ 36    And here there was also the “additional ‘purposefully directed conduct’ ” by Confluent or

the “something more” that the Russell court highlighted in its analysis—namely, Confluent’s direct

Illinois sales of raw nitinol and nitinol components and, in particular, the portion of those sales

that were used for other medical devices.

¶ 37    Confluent emphasizes the fact that the circuit court in this case misstated the facts when it

said that Confluent “sold nitinol products to Illinois customers that amounted to 59% of its gross

sales of nitinol products between 2011 and 2017.” In fact, the evidence in the record was that 59%

represented the percentage of Illinois sales to the two customers who were known by Confluent to

use the nitinol products for medical devices. Thus, as Confluent points out in its brief, the 59%

was “a subset of the ‘less than 0.5%’of Confluent sales in Illinois.’ ” (Emphasis in original.)

However, Confluent does not dispute that this 0.5% totaled over $2 million in sales between 2011

and 2017. Thus, even with the miscalculation, it is clear there were a significant number of direct

sales by Confluent of nitinol products used for medical devices in Illinois, in addition to the Cordis

sales of the OptEase filter in this state.

¶ 38    As in Russell, these additional direct sales also “relate to” the controversy that Ms. Harding

seeks to bring before an Illinois court and are part of the calculus as to whether Illinois courts have

specific jurisdiction over this controversy. As in Russell, distinguishing between nitinol use in the

OptEase filter and in these other medical devices would be “too restrictive and narrow” for a

jurisdictional inquiry. Confluent’s direct contacts with Illinois customers are sufficiently related

to Ms. Harding’s claims in this case to be relied on as additional support for specific jurisdiction.

¶ 39    In short, Confluent’s national distribution, through Cordis, of the custom-made nitinol


                                                - 12 -
No. 1-21-0032


component of the OptEase filter, paired with Confluent’s not-insignificant sales of nitinol directly

to Illinois customers for use in medical devices, are sufficient minimum contacts that are related

enough to this lawsuit such that Illinois courts have specific personal jurisdiction over Confluent

for these claims.

¶ 40    Confluent relies on a variety of cases to argue that the requisite relationship between its

contacts with Illinois and Ms. Harding’s claims is not present here: In its brief, Confluent relied

heavily on Wiles v. Morita Iron Works Co., 125 Ill. 2d 144 (1988), Bristol-Myers Squibb Co. v.

Superior Court of California, 582 U.S. ___, 137 S. Ct. 1773 (2017), and Ford Motor Co. v.

Montana Eighth Judicial District Court, 592 U.S. ___, 141 S. Ct. 1017 (2021). At oral argument,

Confluent also particularly stressed the applicability of Young v. Ford Motor Co., 2017 IL App

(4th) 170177. These cases are all distinguishable, and none of them alter our analysis.

¶ 41    In Wiles, a Japanese corporate defendant manufactured machines that were delivered to the

plaintiff’s New Jersey employer in Japan, who then delivered the offending machine to Illinois,

where the plaintiff was injured. Wiles, 125 Ill. 2d at 147. The Japanese defendant was not aware

of the employer’s actions that led to its machine ending up in Illinois. It did not own or operate

any manufacturing plant or other business in Illinois, and it had no other connections to Illinois.

Id. at 147-48, 159-61.

¶ 42    Confluent cites Wiles for our supreme court’s observation that “purposeful availment” for

jurisdictional purposes requires “at a minimum” that a defendant have knowledge that its product

is marketed in Illinois. (Emphasis in original.) Id. at 160. But the court clarified this limitation

further in Russell, where it relied on this language to hold that “the unilateral action of a third party

does not satisfy the minimum contacts standard.” Russell, 2013 IL 113909, ¶¶ 55-57. As the court

in Russell ruled, the fact that the defendant does not have actual knowledge that the offending


                                                 - 13 -
No. 1-21-0032


product is specifically being sold in Illinois is simply not dispositive. Id. ¶¶ 13, 19, 85.

¶ 43    In Bristol-Myers, the United States Supreme Court found that California could not exercise

personal jurisdiction over a nonresident defendant because there were nonresident plaintiffs

involved in the suit and there was not “any adequate link between the State and the nonresidents’

claims.” 582 U.S. at ___, 137 S. Ct. at 1781. As the Supreme Court explained, specific jurisdiction

was lacking where the relevant plaintiffs were not only nonresidents themselves and did not claim

to have suffered harm in the forum state, but “[i]n addition, *** all the conduct giving rise to [their]

claims occurred elsewhere.” Id. at 1782. In contrast, Ms. Harding was an Illinois resident injured

in Illinois, and Confluent had the connections to this state that we have outlined above.

¶ 44    In Ford, the Supreme Court concluded that two different states could exercise personal

jurisdiction over Ford Motor Company because, although the two specific vehicles at issue were

not themselves sold by Ford in the forum states, Ford did market and sell the same two models in

those states. 592 U.S. at ___, 141 S. Ct. at 1028-29. Confluent argues that Ford thus “stands for

the proposition that the plaintiff need not show that the defendant sold the specific unit of the

accident-causing product in the forum state, provided it marketed and sold other units of that same

product in the forum state.” (Emphases in original.) We agree. But nothing in Ford suggests that

the only way to demonstrate that a defendant has minimum contacts with a forum state is through

sales of the injurious product. Rather, as in this case, jurisdiction can be based on a combination

of the sales of the offending product and other sales of similar products that, in total, provide

evidence that the defendant “purposefully directed its activities” at the forum state and that the

plaintiff’s claim sufficiently relates to the defendant’s varied contacts with the forum state.

¶ 45    In Young, as in this case and in Russell, it appears that the company that sold the offending

product in Illinois was acting as a distributor for a custom-made product manufactured by the out-


                                                 - 14 -
No. 1-21-0032


of-state defendant. 2017 IL App (4th) 170177, ¶ 13. This was a key part of the Russell decision

that the Fourth District in Young did not address when it distinguished Russell and affirmed the

circuit court’s finding that there was no personal jurisdiction over the Chinese defendant in that

case. Id. ¶ 44. First, we are of course not bound by the holding in Young. People v. Leavitt, 2014

IL App (1st) 121323, ¶ 48 (noting that “[w]e are only obliged to follow the decisions of the

Supreme Court of Illinois and of the United States Supreme Court”). More importantly, the Young

case is different from this one. In Young, the court stressed that the Chinese defendant had “no

direct product sales with customers based in Illinois.” Young, 2017 IL App (4th) 170177, ¶ 9. In

contrast, here, Confluent engaged in direct product sales of nitinol products for medical devices in

Illinois. Thus, there is no conflict between our decision in this case and that of the court in Young.

¶ 46                             B. Illinois Is a Reasonable Forum

¶ 47   The Russell court separately conducted a reasonableness inquiry, after finding the requisite

minimum contacts, to ensure that it was reasonable to require the defendant to litigate in Illinois.

Russell, 2013 IL 113909, ¶¶ 87-91. According to our supreme court in that case,

       “[t]he factors to consider when deciding reasonableness include: (1) the burden imposed

       on the defendant by requiring it to litigate in a foreign forum; (2) the forum state’s interest

       in resolving the dispute; (3) the plaintiff’s interest in obtaining relief; and (4) the interests

       of the other affected forums in the efficient judicial resolution of the dispute and

       advancement of substantive social policies.” Id. ¶ 87.

¶ 48   Confluent has not put forward any evidence of a burden that it would have in litigating in

Illinois. Indeed, the only basis on which Confluent suggests that it is unreasonable to require it to

litigate here is that it lacks the requisite minimum contacts with this state, an argument that we

have already rejected.


                                                - 15 -
No. 1-21-0032


¶ 49   As to the other relevant factors, the circuit court observed:

                “Here, Illinois has a strong interest in resolving litigation from the alleged failure

       of a medical device causing serious and permanent injury to an Illinois resident. Other than

       Illinois and California there does not appear to be any other forum that would have an

       interest in the controversy. Because the incident occurred in Illinois and involved an

       individual living in Illinois, Illinois has a substantial interest in this dispute that implicates

       the societal concerns of product liability and the safe medical care, issues that are clearly

       of interest to the citizens of Illinois.”

We agree with the circuit court’s observations, none of which are disputed by Confluent. In short,

requiring Confluent to defend itself in Illinois is reasonable.

¶ 50                                     IV. CONCLUSION

¶ 51   Confluent had sufficient minimum contacts with Illinois, such that there is no due process

violation in requiring it to defend itself in Illinois courts in this lawsuit. It is also reasonable to

require Confluent to defend itself in this state in this case. The circuit court correctly found that

Illinois may exercise specific personal jurisdiction over Confluent.

¶ 52   Affirmed.




                                                   - 16 -
No. 1-21-0032




                                 No. 1-21-0032


Cite as:                 Harding v. Cordis Corp., 2021 IL App (1st) 210032


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 17-L-8306;
                         the Hon. Gerald Cleary, Judge, presiding.


Attorneys                H. Patrick Morris, Garrett L. Boehm Jr., and David F. Fanning,
for                      of Johnson & Bell, Ltd., of Chicago, for appellant.
Appellant:


Attorneys                David R. Nordwall, of Law Office of David R. Nordwall, LLC,
for                      of Chicago, for appellee.
Appellee:




                                      - 17 -